201 F.3d 894 (7th Cir. 2000)
DAN J. JOVANOVIC,    Plaintiff-Appellant,v.IN-SINK-ERATOR DIVISION OF EMERSON  ELECTRIC COMPANY, Defendant-Appellee.
No. 98-3726
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 18, 1999Decided January 7, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 96 C 481--Rudolph T. Randa, Judge.
Before COFFEY, KANNE and DIANE P. WOOD, Circuit  Judges.
COFFEY, Circuit Judge.


1
The plaintiff-appellant,  Dan Jovanovic, brought this action against the  defendant-appellee, In-Sink-Erator Division of  Emerson Electric Company ("ISE") of Racine,  Wisconsin, alleging a violation of the Americans  with Disabilities Act ("ADA"), 42 U.S.C. sec.  12111, et seq., when ISE, according to Jovanovic,  terminated his employment because he was  suffering from asthma and Barrett's esophagus.1  The trial court ordered that the materials  Jovanovic submitted in response to the summary  judgment motion be stricken from the record  because Jovanovic failed to file a timely  response to ISE's motion for summary judgment.  The judge then granted ISE's motion for summary  judgment. We affirm.

I.  BACKGROUND

2
Jovanovic began working at ISE, a manufacturer  of garbage disposals and hot water dispensers, on  February 13, 1984, as a tool and die maker. Tool  and die makers at ISE's Racine facility have the  responsibility to respond to maintenance and  repair needs for equipment throughout the plant.  As the district court noted, "it is 'their job to  keep the plant running.' . . . Tool and die  makers possess technical skills which are  specific to their job. . . . Few of these skilled  workers are employed in the plant, and if absent  they are not easy to replace." During the time  that Jovanovic was employed, ISE had an  attendance policy which stated that an employee  would be considered "excessively absent" if that  employee was absent at a rate one full percentage  point greater than the plant absentee average,  provided that such absence rate exceeded seven  days in a twelve-month period.2


3
Jovanovic received his first warning regarding  his erratic attendance on September 27, 1985. ISE  thereafter warned Jovanovic on December 15, 1986,  September 25, 1991, November 11, 1991, May 19,  1992, January 18, 1993,3 and March 25,  1993.4 On March 30, 1993, Jovanovic reported  late to work and ISE terminated his employment.


4
After his termination, Jovanovic filed this suit  alleging that ISE discharged himbecause of his  disability in violation of the ADA. Shortly after  the case was assigned, the trial judge entered a  scheduling order establishing discovery and  filing deadlines. On March 12, 1997, Jovanovic's  counsel informed the court that he was in the  process of gaining admission to the Eastern  District of Wisconsin (he claimed he needed a  certification of good faith from the Illinois  Supreme Court) and requested that discovery be  extended until May 31, 1997, and the deadline for  dispositive motions be extended to June 15, 1997.  On April 23, 1997, Jovanovic's counsel informed  the district court that he had filed the  necessary papers for admission and was awaiting  a response. Satisfied that Jovanovic's counsel  had moved for admission, the court granted  Jovanovic's motion to amend the scheduling order  on April 24, 1997.


5
Pursuant to the scheduling order, ISE moved for  summary judgment on June 12, 1997. Although  Jovanovic's deadline for responding was July 17,  1997, he failed to file a response, much less  request an extension, until July 22, when he  asked for extra time to respond (until August 15)  and requested leave to take eight additional  depositions. When making this extension request,  Jovanovic's counsel informed the trial court  that, contrary to his prior representations,  there was no application for his admission to  practice in the Eastern District of Wisconsin on  file.5 Because Jovanovic's counsel was unable  to substantiate his claim that he had previously  submitted an application for admission to the  Eastern District of Wisconsin, the judge  concluded that he could "only assume no such  application was filed."


6
Before the judge ruled on his motion to extend  time to respond, Jovanovic filed a response to  ISE's summary judgment motion on August 22, 1997.  On October 31, 1997, the trial judge denied  Jovanovic's motion to extend time to respond. The  court considered ISE's motion for summary  judgment based only on the record before it,  which did not include Jovanovic's response brief  and supporting materials, because they had been  stricken from the record. The district judge  granted ISE's summary judgment motion. Jovanovic  appeals.

II.  ISSUES

7
On appeal, we consider whether the trial court  abused its discretion in declining to consider  the papers submitted by Jovanovic in opposition  to ISE's motion for summary judgment. We also  consider whether the court erred in granting  summary judgment to ISE on Jovanovic's claim that  ISE allegedly discharged him because of his  disability.

III.  DISCUSSION

8
A. Refusal to consider Jovanovic's untimely  response


9
Jovanovic initially contends that the trial  court abused its discretion in declining to  consider his response to ISE's summary judgment  motion. While counsel does not contest that the  papers were untimely, nor even that the request  for an extension was untimely, he asserts that,  given the circumstances surrounding the tardiness  of his filing, the trial judge should have found  that the untimely filing was the result of  "excusable neglect." Jovanovic's counsel explains  that the materials were late because he had a  state court trial which was advanced for trial  due to the failing health of a party to that  litigation and because of a family crisis to  which he had to attend.


10
We review a trial court's refusal of a request  for an extension for an abuseof discretion. See  Gonzalez v. Ingersoll Milling Mach. Co., 133 F.3d 1025, 1030 (7th Cir. 1998). "When reviewing  challenges for abuse of discretion in district  court scheduling, matters of trial management are  for the district judge and we intervene only when  it is apparent the judge acted unreasonably." Id.  (citing Brooks v. United States, 64 F.3d 251,  256-57 (7th Cir. 1995)).


11
In denying Jovanovic's request for an extension,  the trial court cited: 1) the fact that the  applicable deadlines had been set and extended at  Jovanovic's urging; 2) that even Jovanovic's  request for an extension of time on August 22,  1997, was not filed within the deadline; and 3)  that Jovanovic's counsel acknowledged that,  contrary to his prior representations to the  court, he had not yet been admitted to practice  in the Eastern District of Wisconsin. The judge  also noted that Jovanovic's motion failed to set  forth adequate reasons for his failure to file  either his response or a request for an extension  within the July 17, 1997 deadline.


12
After the court issued its original decision,  Jovanovic filed a Motion for Reconsideration,  claiming that the trial judge erred in failing to  apply the factors set forth in Pioneer v.  Brunswick Assocs. Ltd. Partnership, 507 U.S. 380  (1993), to determine whether Jovanovic's counsel  acted out of "excusable neglect." On September  25, 1998, the judge denied Jovanovic's motion for  reconsideration. The trial court specifically  applied the Pioneer factors, including an  evaluation of the danger of prejudice to the non-  movant, the length of the delay and its potential  impact on the court proceedings, the reasons for  the delay, including whether it was within the  control of the movant, and whether the movant  acted in good faith. Id. at 395, 113 S. Ct. 1489.6


13
After reviewing the record, we refuse to hold  that the district court abused its discretion in  declining to consider Jovanovic's untimely  response. Jovanovic's counsel was late in filing  papers with the court on a number of occasions,  he missed deadlines that he had requested, and he  misrepresented to the court the status of his  application for admission to practice before it  and then used the fact that he was not admitted  as an excuse for his untimely filing. Because we  hold that the trial judge acted within his  discretion in denying Jovanovic's request for an  extension, Jovanovic's response brief and  supporting materials are not a part of this  record on appeal.

B.  Jovanovic's Disparate Treatment Claim

14
Jovanovic contends that the district court erred  in granting ISE's summary judgment motion on the  grounds that Jovanovic was not a qualified  individual with a disability under the ADA  because he could not perform the essential job  function of regular attendance. He argues that  the record presented by ISE in support of its  motion does not support the court's finding that  job attendance was an essential function of the  tool and die maker job. Instead, he claims, that  when the judge considered an affidavit submitted  by Jovanovic's supervisor, the court went beyond  ISE's proposed findings of fact and into the full  record to reach his decision.Jovanovic asserts  that, in so doing, the trial judge opened up the  entire record to review and, upon review of the  entire record, should have denied ISE's motion  because the record reveals disputed material  facts.


15
We review a district court's grant of summary  judgment de novo. See Gonzalez, 133 F.3d at 1031.  The record and all reasonable inferences that may  be drawn from it are viewed in the light most  favorable to Jovanovic. See id. Summary judgment  is only appropriate if the materials contained in  the record demonstrate that there is no genuine  issue as to any material fact and that the movant  is entitled to judgment as a matter of law. See  Fed. R. Civ. P. 56(c).7


16
Jovanovic contends that even absent  consideration of his materials in response to  ISE's motion, the trial court's grant of summary  judgment was improper. He asserts that there is  no evidence in the record to support the court's  conclusion that he is not a "qualified individual  with a disability," which is defined by the ADA  as a disabled individual who can, with or without  reasonable accommodation, perform the essential  functions of a position.8 See 29 C.F.R. sec.  1630.2(m). We disagree.


17
Initially, we note that Jovanovic failed to  request any form of accommodation from ISE. In  Taylor v. Principal Fin. Group, Inc., 93 F.3d 155, 164-65 (5th Cir. 1996) (emphasis added), the  Fifth Circuit noted that


18
"[s]ome impairments may be disabling for  particular individuals but not for others,  depending on the stage of the disease or the  disorder, the presence of other impairments that  combine to make the impairment disabling or any  number of other factors." 29 C.F.R. 1630.2(j),  App. (1995). Thus, while a given disability may  limit one employee (and therefore necessitate a  reasonable accommodation), it may not limit  another. For this reason, the ADA does not  require an employer to assume that an employee  with a disability suffers from a limitation. In  fact, better public policy dictates the opposite  presumption: that disabled employees are not  limited in their abilities to adequately perform  their jobs. Such a policy is supported by the  E.E.O.C.'s interpretive guide: employers "are  prohibited from restricting the employment  opportunities of qualified individuals with  disabilities on the basis of stereotypes and  myths about the individual's disability. Rather,  the capabilities of qualified individuals must be  determined on an individualized, case by case,  basis." 29 C.F.R. 1630.5, App. (1995). . . .  Accordingly, it is incumbent upon the ADA  plaintiff to assert not only a disability, but  also any limitation resulting there from.


19
* * * * * *


20
Thus, it is the employee's initial request for an  accommodation which triggers the employer's  obligation to participate in the interactive  process of determining one. . . . If the employee  fails to request an accommodation, the employer  cannot be held liable for failing to provide one.


21
Although this court has never adopted the  triggering requirement in Taylor, several cases  from this circuit have commented on a plaintiff's  failure to request an accommodation.


22
In Hunt-Golliday v. Metropolitan Water  Reclamation Dist. of Greater Chicago, 104 F.3d 1004, 1013 (7th Cir. 1997), we noted that the  plaintiff had "failed to present anything at all  regarding whether she informed [the defendant] of  her alleged . . . disability and her need for  accommodation, let alone what should have or  could have been done for her." Similarly, in Beck  v. University of Wis. Bd. of Regents, 75 F.3d 1130, 1134 (7th Cir. 1996), this court stated  that "[a]n employee has the initial duty to  inform the employer of a disability before ADA  liability may be triggered for failure to provide  accommodations--a duty dictated by common sense  lest a disabled employee keep his disability a  secret and sue later for failure to accommodate."  Finally, in Bultemeyer v. Fort Wayne Community  Sch., 100 F.3d 1281, 1285 (7th Cir. 1996), we  stated that where an employee has mental  disabilities the communication process becomes  more difficult and the employer must meet the  employee halfway--if the employee needs an  accommodation but is unable to ask for one, the  employer should do what it can to help. Id. An  employer cannot always expect an employee with a  mental illness to know that he must specifically  say "I want a reasonable accommodation." Id.; see  also 29 C.F.R. sec. 1630.2(o)(3) ("To determine  the appropriate reasonable accommodation it may  be necessary for the covered entity to initiate  an informal, interactive process with the  qualified individual with a disability in need of  the accommodation. This process should identify  the precise limitations resulting from the  disability and potential reasonable  accommodations that could overcome those  limitations."). Although there will be exceptions  to the general rule that an employee must request  an accommodation, see, e.g., Bultemeyer, 100 F.3d  at 1285, we believe that the standard rule is  that a plaintiff must normally request an  accommodation before liability under the ADA  attaches. See also Mole v. Buckhorn Rubber  Products, Inc., 165 F.3d 1212, 1218 (8th Cir.),  cert. denied, 120 S. Ct. 65 (1999) ("Only [the  employee] could accurately identify the need for  accommodations specific to her job and  workplace."); Crandall v. Paralyzed Veterans of  Am., 146 F.3d 894 (D.C. Cir. 1998) (Employee with  bipolar disorder could not state a claim under  the Rehabilitation Act when he never told his  employer of his mental illness and never  requested accommodations.).


23
We need not rest our decision on the fact that  Jovanovic failed to request an accommodation  because his erratic attendance record made it  impossible for him to perform the essential  functions of the job.9 See, e.g., Waggoner, 169 F.3d at 484 ("in most instances the ADA does not  protect persons who have erratic, unexplained  absences, even when those absences are the result  of a disability" and "attendance at the job site  is a basic requirement of most jobs"); Corder v.  Lucent Technologies, Inc., 162 F.3d 924, 928 (7th  Cir. 1998) (attendance was an implied essential  function of a job as an account support  representative); Nowak v. St. Rita High School,  142 F.3d 999, 1003 (7th Cir. 1998) (noting that  a teacher "who does not come to work cannot  perform the essential functions of his job"). As  noted above, Jovanovic had missed 24 days in the  past 12 months. Common sense dictates that  regular attendance is usually an essential  function in most every employment setting; if one  isnot present, he is usually unable to perform  his job. This is especially true in factory  positions, such as Jovanovic's, where the work  must be done on the employer's premises;  maintenance and production functions cannot be  performed if the employee is not at work.


24
We need not go so far as to say that regular  attendance is an essential function of every job  in rendering our decision today, nor do we hold  that an individual with erratic attendance can  never be a qualified individual with a disability  under the ADA. See Waggoner, 169 F.3d at 485  ("working part-time is an accommodation which can  and often should be made" and "[i]n some jobs .  . . working at home for a time might be an  option"). However, our review of the entire  record in this case supports the district court's  finding that regular attendance is an essential  function of the tool and die maker position at ISE.


25
In his affidavit, Jovanovic's former supervisor,  Robert Running, attests:


26
[t]hat the primary function of the tool room is  to see that the machinery is maintained in good  repair throughout the facility; that it is a 24-  hour a day operation; and that it is essential to  be able to rely on the regular attendance of tool  and die makers which is a relatively small group  of employees servicing approximately 850 workers.


27
Like the production job in Waggoner, the account  representative job in Corder, and the teaching  position in Nowak, it is clear that the tool and  die maker position is one that must be performed  at ISE and on a regular basis. If a tool and die  maker is not on the premise, he cannot carry out  his employment responsibilities for which he was  hired. Both Running's affidavit and ISE's summary  judgment papers support this conclusion, and  nothing in the record contradicts it.


28
The record before us supports the trial court's  conclusion that regular and timely attendance is  an essential function of the tool and die maker  position at ISE. It also supports the court's  conclusion that Jovanovic could not perform that  function of his job. Further, because there is no  evidence that Jovanovic ever requested an  accommodation, nor that any reasonable  accommodation would have enabled him to perform  his job, the district court's conclusion that  Jovanovic is not a qualified individual with a  disability was not in error. Therefore, the trial  judge's grant of summary judgment to ISE on  Jovanovic's ADA claims was proper.


29
Accordingly, the judgment of the district court  is


30
AFFIRMED.



Notes:


1
 Also called Barrett's syndrome--a peptic ulcer of  the lower esophagus. These medical conditions  frequently caused Jovanovic to be absent from  work, but in no way impaired his ability to  perform tool and die work when he was present at  ISE.


2
 During Jovanovic's period of employment, he was  frequently either late (ISE does not give the  exact number of times that Jovanovic arrived  late) or absent from work. For example, in fiscal  year 1991, the Racine plant's absentee rate was  approximately 1.31%, as compared to Jovanovic's  rate of 3.35%. In fiscal year 1992, the Racine  plant's absentee rate was approximately 1.25%,  while Jovanovic's rate was 8.5%.


3
 At the time of the January 18, 1993 warning, ISE  cautioned Jovanovic that his next attendance  infraction would likely result in disciplinary  action, including discharge.


4
 Jovanovic received his final warning on March 25,  1993, for poor attendance based on his having  missed 24 days in the last 12 months.


5
 Jovanovic's counsel maintains that he had in fact  previously submitted an application, but that it  must have been lost by the Clerk for the Eastern  District of Wisconsin. However, he was unable to  present any supporting evidence, such as a copy  of an application, a check, or an accompanying  correspondence, demonstrating that he actually  filed an application with the clerk.


6
 After applying the Pioneer factors, the court  once again ruled that the conduct of Jovanovic's  counsel failed to amount to "excusable neglect."  It explained that granting Jovanovic's extension  request, which included a request to reopen  discovery, would prejudice ISE by rendering its  summary judgment motion moot and that the reasons  provided for the late filing were within the  control of Jovanovic's counsel; for example, the  state court trial he referred to ended July 14,  1997, three days before the response deadline,  yet he still failed to timely file his motion for  an extension. The district judge also found that  Jovanovic's counsel was guilty of not acting in  good faith, specifically citing his  misrepresentation to the court regarding the  status of his application to practice in the  Eastern District of Wisconsin. Finally, the judge  noted that counsel failed to meet the deadlines  that he (counsel) had selected.


7
 Despite the fact that we agree with Jovanovic  that the trial judge looked beyond ISE's moving  papers and was, therefore, obligated to examine  the entire court record on summary judgment to  ensure that it revealed no material factual  disputes, Jovanovic's untimely brief, Rule 6.05  response, and attached affidavits are not  included in this record. See Uhl v. Zalk Josephs  Fabricators, Inc., 121 F.3d 1133, 1135 (7th Cir.  1997) ("Needless to say, a district judge isn't  obligated to consider untimely presented  evidence, and neither are we").


8
 For purposes of this decision, we assume, without  analysis, that Jovanovic is disabled as defined  by the Americans with Disabilities Act.


9
 As the district judge noted, "the only imaginable  accommodation would be an open-ended schedule  that would allow Jovanovic to come and go as he  pleased." We would be hard-pressed to imagine a  manufacturing facility that could operate  effectively when its employees are essentially  permitted to set their own work hours, and we  thus reject such a schedule as an unreasonable  accommodation under the circumstances of this  case. See Waggoner v. Olin Corp., 169 F.3d 481,  485 (7th Cir. 1999) (holding "as a matter of law"  that employee's desire "to miss work whenever she  felt she needed to and apparently for so long as  she felt she needed to" was not a reasonable  accommodation for someone employed as a  production worker).